PER CURIAM.
This is an appeal from a final judgment of the trial court holding the appellant savings institution liable to one of its customers, appellee Grace N. Blinn, for allowing someone other than Blinn to withdraw her funds; and denying the appellant’s action for indemnity against a bank which subsequently paid out funds on a forged endorsement to the check issued by the savings institution upon the wrongful withdrawal of Blinn’s funds.
We affirm the judgment in favor of Blinn because of the existence in the record of competent substantial evidence to support the trial court’s ruling. We are powerless in the face of such evidence to second-guess the trial court’s decision. Elmore v. Enterprise Developers, Inc., 418 So.2d 1078 (Fla. 4th DCA 1982). As to the appellant’s right to indemnity we affirm on the authority of Jett v. Lewis State Bank, 277 So.2d 37 (Fla. 1st DCA 1973). Also see White and Summers, Uniform Commercial Code (2d Ed. 1980), at 587-8, 602-3.
*1105Accordingly, the judgment of the trial court is affirmed.
ANSTEAD and HURLEY, JJ., and SHA-HOOD, GEORGE, Associate Judge, concur.